In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00065-CV

______________________________



JASON BLAKENEY, Appellant


V.


STATE OF TEXAS, ET AL., Appellees





On Appeal from the Fourth Judicial District Court

 Rusk County, Texas

Trial Court No. 2006-310






Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

	Appellant, Jason Blakeney, has filed two notices of appeal with this Court appealing from
(1)  the trial court's order signed February 14, 2007, dismissing all claims, and (2) the trial court's
order signed March 13, 2007, denying Blakeney's motion for rehearing.
	The order denying the motion for rehearing does not constitute a final, appealable order. 
Unless otherwise statutorily authorized, an appeal may be made only from a final judgment.  See
Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (Vernon 1997), § 51.014 (Vernon Supp. 2006). 
Therefore, we dismiss this appeal for want of jurisdiction.
	On the other hand, the order dismissing all claims is an appealable judgment.  Blakeney's
appeal from that judgment remains before this Court and has been assigned cause number 06-07-00064-CV.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	May 15, 2007
Date Decided:		May 16, 2007	



issed for want of jurisdiction.


						Bailey C. Moseley
						Justice

Date Submitted:	January 22, 2009
Date Decided:		January 23, 2009